Citation Nr: 0004648	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of a 100 percent evaluation for 
disseminated coccidioidomycosis, currently rated 
noncompensable, effective May 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to May 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
January 1995 rating determination by the Houston, Texas 
Regional Office (RO).

By a November 1994 rating action, the RO proposed to reduce 
the evaluation for disseminated coccidioidomycosis from 100 
percent to noncompensable.  The veteran was notified of this 
proposed reduction by a letter from the RO in December 1994.  
He contested the reduction and submitted medical evidence 
against it.  The RO considered the evidence and determined 
the reduction was still warranted.  In January 1995 the RO 
reduced the rating to 0 percent, effective May 1, 1995, and 
the veteran then appealed.

Although the RO primarily developed the claim concerning 
coccidioidomycosis as an issue of whether the veteran is 
entitled to an increased rating (i.e., a rating higher than 0 
percent), it is clear from the evidence of record and his 
contentions that he is actually contesting the propriety of 
the RO's decision to reduce the rating for the disability 
from 100 to 0 percent.  Thus, the issue on appeal is as 
stated on the cover page of the decision.

As originally developed for appeal, the veteran's claim 
included the additional issues of the propriety of the rating 
reduction for service-connected stroke residuals with 
weakness of the left upper extremity, previously rated as 80 
percent disabling and currently rated 20 percent disabling, 
and termination of entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114 (k), based on loss of 
use of one hand and special monthly compensation under 
38 U.S.C.A. § 1114(s), all effective from May 1, 1995.  
However, the veteran indicated at his travel board hearing in 
December 1999 that he wished to withdraw these issues from 
appeal and, thus, they are no longer befrore the Board.  
38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  The rating for the veteran's service-connected 
disseminated coccidioidomycosis, was reduced from 100 percent 
to noncompensable, based upon the results of a rating 
examination in November 1993, which did not demonstrate 
improvement in the disability, in light of all evidence of 
record.  

2.  The RO did not apply the regulations pertaining to the 
continuance and stabilization of disability evaluations when 
it reduced the evaluation for the veteran's service-connected 
disseminated coccidioidomycosis.


CONCLUSION OF LAW

The rating previously in effect for disseminated 
coccidioidomycosis was not properly reduced, and the criteria 
for restoration of a 100 percent evaluation for disseminated 
coccidioidomycosis, effective May 1, 1995, are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.343(a), 3.344, 4.97, Code 6821 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's disseminated coccidioidomycosis was rated as 
100 percent disabling from May 29, 1986 (the day after he was 
medically discharged from the military due to the severity of 
the condition).  In November 1994, the RO proposed reducing 
the evaluation to 0 percent and the veteran was notified the 
following month.  The reduction was subsequently accomplished 
in January 1995, effective from May 1, 1995; the RO notified 
the veteran of its action that same month, and he then 
perfected this appeal.  

Specifically, with respect to disability ratings (like this 
one) that have been in effect for five years or more, the 
provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a 
reduction in rating is warranted if medical evidence 
discloses that there has been sustained material improvement 
in the condition, and it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  The record of examination and the medical-
industrial history should be reviewed to ascertain whether 
the recent examinations to reduce the evaluations are full 
and complete, including all special examinations indicated as 
a result of general examination, and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Furthermore, ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants 
the conclusion that sustained improvement has been 
demonstrated.  38 C.F.R. § 3.344(a).  See also §§ 3.343(a), 
4.1, 4.2, 4.13; See Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).

When the issue is whether the RO is justified in reducing a 
veteran's protected rating, the Board is required to 
establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. 3.344(a), that a rating reduction 
is warranted.  Where a veteran's rating is reduced without 
observing applicable laws and regulations, such a rating is 
void ab initio.  Brown v. Brown, 5 Vet.App. 413 (1993)

In the present case, the 100 percent evaluation for 
disseminated coccidioidomycosis was in effect for 
approximately 9 years prior to the RO reduction in January 
1995 and there is no indication that the provisions of 38 
C.F.R. §§ 3.343(a), 3.344 were considered in connection with 
the reduction.  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals, prior to March 1, 1999) (Court) has stated that both 
decisions by the RO and by the Board that do not apply the 
provisions of 38 C.F.R. § 3.344, when applicable, are void ab 
initio.  Lehman v. Derwinski, 1 Vet.App. 339 (1991); Peyton 
v. Derwinski, 1 Vet.App. 282 (1991); Dofflemyer v. Derwinski, 
2 Vet.App. 277 (1992); and Brown v. Brown, 5 Vet.App. 413 
(1993); See also Hayes v. Brown, 9 Vet.App. 67, 73 (1996) 
(where VA reduces the appellant's rating without observing 
applicable laws and regulations the rating is void ab initio 
and the Court will set aside the decision).  Since the rating 
decision that accomplished the reduction of the 100 percent 
evaluation for the veteran's service-connected 
coccidioidomycosis did not apply the provisions of 38 C.F.R. 
§ 3.344, the reduction is void.

The Board also notes that the RO's decision to reduce the 
rating for the coccidioidomycosis to 0 percent was based 
primarily on the results of a November 1993 VA examination, 
which reportedly showed that there was no active malignant 
process present.  Because of this, the RO evidently 
determined that there was no longer evidence of "[t]he 
progressive disseminated infection with demonstrable evidence 
of activity," as was required for a 100 percent rating for 
coccidioidomycosis, and reduced the rating to 0 percent based 
on the further determination that it was nonsymptomatic.  See 
38 C.F.R. § 4.97, Code 6821 (1995).  Other medical evidence 
of record, however, shows that it was far from clear that 
this was, in fact, the case.  

Of note, G.P. Melcher, Chairman and Program Director of the 
Department of Infectious Diseases at the Wilford Hall Medical 
Clinic, indicated in a December 1994 statement that the 
presence of disseminated coccidioidomycosis generally means 
that the patient is infected for their lifetime and is 
expected to require lifelong treatment to control the 
infection.  Dr. Melcher also stated that, although the 
veteran had no symptoms of active disease associated with 
disseminated coccidioidomycosis, he was being maintained on a 
relatively high dose of Fluconazole to suppress this 
infection.  As evidence of this, he reported that at one 
point he attempted to reduce the dosage of Fluconazole at 
which time the veteran developed increased symptoms of pain 
and swelling in his elbow and nuclear medicine studies 
demonstrated recurrence of the disease.  He went on to state 
that the veteran's disseminated coccidioidomycosis has not 
resolved and is expected to be a lifelong problem, and that 
it is possible that despite treatment with Fluconazole, he 
may develop a relapse in the future.

Additional medical evidence has since been submitted also 
suggesting that it was inappropriate for the RO to reduce the 
rating for the coccidioidomycosis in January 1995.  In 
subsequent statements dated in June 1995 and August 1996, Dr. 
Melcher reported that there was no change in the status of 
the veteran's diagnosis of disseminated coccidioidomycosis.  
Further support for restoration is a March 1997 VA 
examination report, wherein it was reported that the 
veteran's disseminated coccidioidomycosis was still under 
treatment and that the veteran was currently on Fluconazole.  
Finally, at a hearing before the undersigned in December 
1999, the veteran testified to the effect that his physicians 
have repeatedly advised him that his coccidioidomycosis is 
unchanged, that the infection is expected to remain for his 
lifetime, and that ongoing treatment is required to suppress 
the infection.  He testified that on two occasions when 
medication administered as part of this treatment was reduced 
or temporarily suspended, he had severe relapses of symptoms.  
The veteran's representative presented argument to the effect 
that the veteran's coccidioidomycosis is an ongoing process 
that requires continuing treatment and medication for 
control, and that there was thus no basis to reduce the 100 
percent rating due to inactivity.  

On the basis of the foregoing, the Board must conclude that 
the record as a whole supports the conclusion that the 
reduction of the rating from 100 to noncompensable, was 
improper.  The body of evidence, viewed as a whole, does not 
support a determination that there was material improvement 
or that the disease process had resolved.  To the contrary, 
the evidence offered by the veteran's treating physician 
shows that the infection, while controlled by a strict course 
of treatment and medication, was present and ongoing.  
Moreover, there is no indication that consideration was given 
to the provisions of 38 C.F.R. §§ 3.343(a) and 3.344 prior to 
reduction.  Accordingly, the restoration of the 100 percent 
evaluation, effective May 1, 1995, is warranted.

Since the Board finds that a reduction in the rating for the 
veteran's disseminated coccidioidomycosis was not warranted 
under the criteria that were formerly employed by VA in 
determining the severity of his disability [see 38 C.F.R. 
§ 4.97, Code 6821 (1995)], it logically follows that the 
Board need not discuss whether the changes in the rating 
criteria, which became effective on October 7, 1996, tend to 
be more favorable to veteran's claim.  See 38 C.F.R. § 4.97, 
Code 6835 (1999); see also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (where the governing law or regulation 
changes while an appeal is pending, the version most 
favorable to the veteran is to be applied, absent a contrary 
intent of Congress or the Secretary of VA).


ORDER

As the January 1995 reduction of the veteran's 100 percent 
rating was improper, restoration of the 100 percent rating 
for disseminated coccidioidomycosis, effective May 1, 1995, 
is granted.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

